January 5, 2017




                                  JUDGMENT

                 The Fourteenth Court of Appeals
                         BANDALI DAHDAH, Appellant

NO. 14-15-00889-CV                           V.

          NADIM ZABANEH AND BASIMA ZABANEH, Appellees
                 ________________________________

       This cause, an appeal from the judgment in favor of appellees, Nadim
Zabaneh and Basima Zabaneh, signed October 15, 2015, was heard on the
transcript of the record. We have inspected the record and find the trial court
erred. We therefore REVERSE the portion of the trial court’s judgment awarding
the Zabanehs trial attorney’s fees and REMAND this case for further proceedings
consistent with this court’s opinion.

    Further, we find no error in the remainder of the judgment and order it
AFFIRMED.

      We order that each party shall pay its costs by reason of this appeal.

      We further order this decision certified below for observance.